DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of the first species or the embodiment of Figures 1 through 14, readable on claims 1 through 4 and 6 through 15 in the reply filed on February 22, 2022 is acknowledged.
Contrary to the applicant’s remarks, however, claims 1 through 3, 6, and 12 through 14 are not generic. A generic claim should require no material element additional to those required by the species claims, and each of the species claims must require all of the limitations of a generic claim in order for a claim to be considered generic, as per MPEP 806.04(d). Because no pending claim meets the definition of a generic claim as set forth in MPEP 806.04(d), no claim is generic, as previously noted by the examiner in the Requirement for Restriction/Election mailed on September 30, 2021.  
Claims 5 and 16 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2021 as supplemented via the reply filed on February 22, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on April 21, 2020.  These drawings are acceptable.
Claim Objections
Claims 1 through 4 and 6 through 15 are objected to because of the following informalities:  “of an in-vehicle device” [claim 1, line 3; claim 15, line 3] should be “from an in-vehicle device”; “a heated air” [claim 1, line 8; claim 15, line 8]; “suck airs” [claim 4, line 3; claim 15, line 23] should be replaced with “suck air”; and, “by exhaust heats of the plurality of in-vehicle devices” [claim 4, line 4; claim 15, line 24] should be replaced by “by exhaust heat from the plurality of in-vehicle devices”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “heat insulating structure” in claim 2 and all claims depending therefrom, as well as in claim 15; and, “recovery pressure reducer” in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 4 and 6 through 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to the instant apparatus claims as written, the inclusion of process-type limitations renders the same generally indefinite with regard to the scope of protection sought by the claims. For example, the instant apparatus claims recite limitations such as “that releases the exhaust heat” [claim 1, line 5; claim 15, line 5], “that performs heat exchange” [claim 1, lines 7-8; claim 1, line 11; claim 6, line 3; claim 6, line 6; claim 15, lines 7-8; claim 15, line 11; ]; “that promotes the heat exchange” [claim 1, lines 16-17]; “promotes the heat exchange” [claim 1, lines 17-18]; “that reduces a pressure of the cycle refrigerant” [claim 8, lines 4-5]; “that switches” [claim 13, line 2]; 
The limitations “a heated air heated by the exhaust heat and a cycle refrigerant circulating in the heat pump cycle” [claim 1, lines 8-9; claim 15, lines 8-9] because it is not clear whether these limitations are intended to encompass already heated air that is subsequently also heated by the exhaust heat and by a cycle refrigerant circulating in the heat pump cycle OR to encompass previously unheated air that is heated by the exhaust heat and by a cycle refrigerant circulating in the heat pump cycle, thus rendering indefinite the metes and bounds of protection sought by these claims and by all claims depending therefrom. If the latter is intended to be encompassed, recommend replacing the term “a heated air” in the aforementioned limitations with simply “air”. 
It is not clear to which previously recited element(s) the indeterminate term “therethrough” [claim 3, line 2; claim 15, line 20] is intended to refer, thus further rendering indefinite the metes and bounds of protection sought by the claims. It is recommended that the term “therethrough” be replaced with a direct recitation of the element(s) intended to be referenced thereby.
The limitations “in parallel with respect to a flow direction of the outside air” [claim 7, line 3] are unclear as written because all and any of the flow directions of the outside air are variable and attempting to qualify the orientation of an element in a claim relative to a variable renders indefinite the metes and bounds of protection sought by the claim and by any claims depending therefrom.

The limitations “a passage cross-sectional area of the refrigerant passage in the cycle refrigerant tubes increases in a downstream direction of refrigerant flow” in lines 1 through 3 of claim 10 are unclear as written in that it is not clear whether these limitations are intended to mean that each of the refrigerant tubes has a passage cross-sectional area which increases in the downstream direction of refrigerant flow OR to mean that the sum total of all of the cycle refrigerant tubes have a total cross-sectional area which increases in the downstream direction of refrigerant flow OR to mean something else, thus further rendering indefinite the metes and bounds of protection sought by the claims. 
Any claim not specifically mentioned is at least rejected as being dependent on a rejected claim.
Allowable Subject Matter
As best can be understood in view of the indefiniteness of the claims, claims 1 through 4 and 6 through 15 would be allowable if rewritten or amended, without 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonably suggest the combination vehicular heat management system elements which are interrelated with each other as recited by independent claims 1 and 15 of the instant application (and all claims depending therefrom).
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763